Exhibit 10(c)

AMENDMENT 2008-1 TO THE

WACHOVIA CORPORATION

SAVINGS RESTORATION PLAN

(As Amended and Restated January 1, 2002)

WHEREAS, Wachovia Corporation (the “Company”) established the Wachovia
Corporation Savings Restoration Plan (the “Plan”) for the benefit of certain of
its employees, effective as of January 1, 2002;

WHEREAS, the Plan has been amended since its original effective date;

WHEREAS, the Company adopted, effective as of December 31, 2008, an amended and
restated version of the Plan (the “Restated Plan”) that applies solely to
amounts deferred under the Plan on or after January 1, 2005, as determined under
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
Regulations thereunder (“Section 409A”);

WHEREAS, the Company now wishes to amend the Plan to clarify that the Plan
applies solely to amounts deferred under the Plan prior to January 1, 2005 (as
determined under Section 409A), and to make certain other clarifications and
changes to the Plan;

WHEREAS, pursuant to Section 10.3 of the Plan, the Company may amend the Plan at
any time and for any reason by action of its Board of Directors.

NOW, THEREFORE, BE IT RESOLVED, that effective as of December 31, 2008,
subsection 1.3 of the Plan is amended in its entirety to read as follows:

“1.3          Application of the Plan.    The terms of this Plan, as amended,
are applicable only to Eligible Employees who are in the active employ of an
Employer on or after January 1, 2002 and only with respect to amounts deferred
under the Plan prior to January 1, 2005. An Eligible Employee who retires or
terminates employment with all Employers prior to such date will not be covered
by this Plan.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
Section 2.1(f) is amended in its entirety to read as follows:

“(f)          “Committee” shall have the meaning set forth in Section 8.1.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
Section 2.1 is further amended to add the following new subsection (s) to read
as follows:

“(s)          “MRCC” means the Management Resources and Compensation Committee
of the Board or any successor Board committee to whom the Board delegates
responsibility for establishing and administering the incentive compensation
programs for the executive officers and other senior executives of the Company.



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
Section 8.1 is replaced in its entirety with the following new sections:

8.1          Administration.    The Plan shall be administered by a committee
(the “Committee”) of two (2) or more members as designated from time to time by
the MRCC of the Board. The Committee shall have full and complete authority to
(i) administer the Plan; (ii) select the eligible employees who are to
participate in the Plan; (iii) appoint additional members of the Committee; and
(iv) delegate authority to perform particular functions with respect to the
Plan, including, without limitation, functions involving the exercise of
discretion, to any agent (including any officer or employee of the Company) or
to any subcommittee or member of the Committee, provided that such delegation
shall be subject to revocation at any time at the discretion of the Committee.

8.2          Authority.    The interpretation and construction of any provision
of the Plan and the adoption of rules and regulations for plan administration
shall be made by the Committee. Decisions of the Committee shall be final and
binding on all parties who have an interest in the Plan, including (without
limitation) all decisions relating to an individual’s eligibility for
participation in the Plan, his or her entitlement to benefits hereunder and the
amount of any such benefit entitlement. Prior to paying a benefit under the
Plan, the Committee may require the Participant, former Participant or
Beneficiary to provide such information or material as the Committee, in its
sole discretion, shall deem necessary to make any determination it may be
required to make under the Plan. The Committee may withhold payment of a benefit
under the Plan until it receives all such information and material and is
reasonably satisfied of its correctness and genuineness

8.3          Hold Harmless.    To the maximum extent permitted by law, no member
of the Committee shall be personally liable by reason of any contract or other
instrument executed by such member or on such member’s behalf in such member’s
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless, directly from its
own assets (including the proceeds of any insurance policy the premiums of which
are paid from the Company’s own assets), each member of the Committee and each
other officer, employee, or director of the Company to whom any duty or power
relating to the administration or interpretation of the Plan against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act in connection with the Plan unless arising out of such
person’s own fraud or bad faith.

8.4          Rules of Administration.    The Committee shall adopt such rules
for administration of the Plan as it considers desirable, provided they do not
conflict with the Plan, and may construe the Plan, correct defects, make

 

2



--------------------------------------------------------------------------------

factual decisions and determinations, supply omissions and reconcile
inconsistencies to the extent necessary to effectuate the Plan and, except as
provided in Section 8.5, such action (including factual decisions and
determinations) shall be binding and conclusive. The determinations of the
Committee shall be subject to review only for abuse of discretion.

8.5          Claims Procedures.

      a.      Benefits under this Plan will be paid only if the Committee
decides in its discretion that the applicant is entitled to them. All claims for
benefits under the Plan shall be submitted to the Committee, which shall have
the initial responsibility for determining the eligibility of any Participant or
beneficiary for benefits. Applications for benefits shall be submitted within
two years of the later of (i) the date on which payment of benefits under the
Plan was made, or (ii) the date on which the action complained or grieved of
occurred. The Committee may adopt forms for the submission of claim for benefits
in which case all claims for benefits shall be filed on such forms. The term
“Committee” as used in this Section shall refer to any committee or
organization, if any, that has been delegated the authority described herein by
the Committee.

      b.      Any claims for benefits shall be made in writing and shall set
forth the facts which such Participant or beneficiary believes to be sufficient
to entitle him to the benefit claimed. Each such claim must be supported by such
information and data as the Committee deems relevant and appropriate. Evidence
of age, marital status (and, in the appropriate instances, health, death or
Disability), and location of residence shall be required of all claims for
benefits.

      c.      If a claim for benefits is denied in whole or in part, the
Committee shall give the claimant written notice of the decision within ninety
(90) days of the date the claim was submitted. Such written notice shall set
forth in a manner calculated to be understood by the claimant (i) the specific
reason or reasons for the denial; (ii) specific references to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim, along
with an explanation of why such material or information is necessary; and
(iv) appropriate information about the steps to be taken if the claimant wishes
to submit the claim for review of the denial.

      d.      The ninety-day period for review of a claim for benefits may be
extended for an additional ninety (90) days by a written notice to the claimant
setting forth the reason for the extension, which notice shall be furnished to
the claimant before the end of the original ninety (90) day period.

      e.      If a claim for benefits is denied in whole or in part, the
claimant or his duly authorized representative, at the claimant’s sole expense,
may appeal the denial to the Committee within sixty (60) days of receipt of the
denial. In pursuing his appeal, the claimant or his duly authorized
representative:

 

3



--------------------------------------------------------------------------------

      (i)      may request in writing that the Committee review the denial;

      (ii)     may review pertinent documents; and

      (iii)    may submit issues and comments in writing.

      f.      The decision on review shall be made within sixty (60) days of
receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than one-hundred twenty (120) days after receipt
of the request for review. If such an extension of time is required, written
notice of the extension shall be furnished to the claimant before the end of the
original sixty-day period. The decision on review shall be made in writing,
shall be written in a manner calculated to be understood by the claimant, and in
the event of an adverse decision on review shall give the specific reason or
reasons for the denial, shall include specific references to the provision of
the plan on which any claim denial is based, and shall inform the claimant that
access will be afforded to all documents pertinent to the claim for benefits. No
action at law or in equity to recover benefits under the Plan shall be commenced
later than one year from the date a decision on review is furnished to the
claimant.

      g.      All power and authority granted to the Committee as a Plan
Administrator for purposes of this provision and all purposes under the Plan may
be delegated by the Committee to any person, committee, or entity pursuant to a
specific or general delegation.”

NOW, THEREFORE, BE IT FURTHER RESOLVED, that effective as of December 31, 2008,
Section X is amended to add the following new subsection 10.10:

“10.10    Successors and Assigns.    The obligation of the Employer to make the
payments required hereunder shall be binding upon the successors and assigns of
the Employer, whether by merger, consolidation, acquisition or other
reorganization.”

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Wachovia Corporation has caused this Amendment 2008-1 to the
Plan to be executed on its behalf by a duly authorized officer on this 19th day
of December, 2008.

 

WACHOVIA CORPORATION By:  

  /s/ Charles D. Loring

Title:  

Senior Vice President

 

5